 CAMCO, INCORPORATED361York metropolitan area on the premises at which the picketing, herein found to beunlawful, has or is being engaged in by .the Respondent Union.(c)Notify the said Regional Director, in writing, within 20 days from its receiptof this Recommended Order, what steps the Respondent Union has taken to complytherewith.7It is further recommended .that, unless the Respondent notifies said Regional Direc-torwithin 20 days that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to take theaction aforesaid.In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10daysfromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 140 BEDDING, CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, AFL-CIOPursuantto therecommendedorder of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you: that:WE WILL NOT, under any conditions prohibited by Section 8(b)(7) of .theAct, picket or cause to be picketed, or threaten to picket or cause to be picketedThe Waterbury Mattress Company or Sealy Greater New York, Inc., wherean object thereof is to force or require them to bargain with us concerning thehiring or reinstatement of their employees, unless and until we be currentlycertified as the representative of such employees under the provisions of Section9 of the National Labor Relations Act.WE WILL NOT bypicketing,threaten, coerce, orrestrainJacob Davis d/b/aJerome Furniture Co., Ralph L. Winston, Inc., Seymour Studin and AbrahamStudin, d/b/a Madison Quilt and Mattress Shop, Mancuse Furniture Corpora-tion, Fleischer Brothers Furniture Corporation, Abraham & Straus, Inc., MajorFurniture, Inc., or other retail establishments engaged in commerce, as definedin the Act, within the New York metropolitan area, where an object thereof isto force or require such employers to cease using, selling, or otherwise dealingin products manufactured and distributed by The Waterbury Mattress Companyand Sealy Greater New York, Inc., or to cease doing business with suchpersons,or forcing or requiring such employers .to bargain with us concerning .the hiringor reinstatement of their employees, unless and until we be currently certifiedas the representative of such employees under the provisions of Section 9 of theNational Labor Relations Act.LOCAL 140,BEDDING,CURTAIN & DRAPERY WORKERS UNION,UNITED FURNITUREWORKERS OFAMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York 22, New York, Telephone No. Plaza .1-5500, if they have anyquestionconcerningthis notice or compliance with its provisions.Camco,IncorporatedandDistrict Lodge No. 37,InternationalAssociation of Machinists,AFL-CIO.Case No. 23-CA-1393.December 28, 1962DECISION AND ORDEROn August 9, 1962, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that140 NLRB No. 27. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in certain "technical violations" of theNational Labor Relations Act, but that it had not engaged in otherunfair labor practices as alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Art, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and finds merit in the exceptions of the General Counsel.We there-fore adopt the findings and conclusions of the Trial Examiner only tothe extent that they are consistent herewith.1.The complaint alleged that between February 9 and 16, 1962,1the Respondent, by interrogating employees about their union activi-ties and by threatening employees that they would be discharged ifthey engaged in union activities, violated Section 8 (a) (1) of theAct.The Trial Examiner, while concluding that the Respondentmade certain statements to employees which constituted "technicalviolations" of the Act, found that these violations did not warrantthe issuance of a cease-and-desist order.We do not agree that aremedial order is not warranted under the circumstances of this case.As found by the Trial Examiner, on seven different occasions in aperiod of 3 days between February 13 and 15, Respondent's super-visors interrogated employees concerning their union activities.Thus,on February 15, Shop Superintendent Walter Theek asked employeeLocke if he had attended the union meeting and mentioned thebenefits that the Respondent had given the employees; on February13,Foreman J. C. Cook asked Locke whether he had heard rumors"going around" about a union and he also told Locke "to keep hisfeet on the ground" and that it would be to Locke's benefit if he"stayed out of it"; and during this same period, Foreman ArthurO'Pry on separate occasions asked employees McCall, Clepper, Cox,Yeager, and Williams whether they had attended the union meeting.We find that by this extensive campaign of interrogation, coupledwith promises of benefit and implied threats, the Respondent re-strained and coerced employees in violation of Section 8(a) (1) ofthe Act,' and that this coercive conduct warrants the issuance of aremedial order.'1Unless otherwise specified, all dates are in 19622We deem it unnecessary to consider other conduct also alleged as violations of Sec-tion 8(a) (1) of the Act as any findings thereon would not affect the scope of the Orderherein.sAlamo Linen Service,136 NLRB 1127. CAMCO, INCORPORATED3632.The complaint further alleges that by discharging 11 employeesbetween February 13 and 16 because they had joined or assisted theUnion, the Respondent violated Section 8(a) (3) and (1) of the Act.The Trial Examiner found that the General Counsel failed to sus-tain his burden of proof and recommended dismissal of these allega-tions of the complaint.In the early part of February, the Respondent had approximately120 production and maintenance employees at its Houston, Texas,plant.Approximately 95 of these employees worked in the machineshop and tooling departments.' Of these 95 machine shop and tool em-ployees, 16 attended a union organizing meeting on February 10.On February 13, 1 employee 5 was terminated 6 by the Respondent and,on February 16, 10 more employees' were terminated.No otherproduction and maintenance employees were terminated by the Re-spondent during February,8 and all of the 11 terminated employeeshad attended the union meeting.The Trial Examiner found that the 10 employees terminated onFebruary 16 were selected for discharge on a nondiscriminatory basis,as part of a reduction in force made necessary by a decline in the Re-spondent's business; that the 11th employee, McMen, Was dischargedon February 13 because the Respondent was not satisfied with hiswork; that Irby, one of the employees laid off in the reduction in force,was terminated for the additional reason that there was a threatenedgarnishment against his wages; and that McCall, who Was also one ofthe employees selected for termination in the reduction in force, hadquit his job before he was laid off.We disagree with the Trial Examiner and find that by terminatingthese 11 employees the Respondent violated Section 8 (a) (3) and (1)of the Act. In making this finding we shall assume, as the Trial Ex-aminer found, that there was in fact an economic justification for theRespondent's reducing its employee complement during February.'However, we are convinced that the particular employees who wereterminated by the Respondent were selected for termination not be-4 These employment figures are taken from a listing of maintenance and productionemployees prepared by the Respondent and admitted into evidence at the hearing.John McMen.eAs the Respondent does not normally rehire employees who are laid off or terminated,such layoff or termination is equivalent to discharge.7William J. Locke, Jr., Harold C. Carrier,Dwain M. Irby, James L. Ledbetter,John W.Hughes, Robert S. Barnett, William M.Bownds, Jimmy Lynn Cox(name corrected at thehearing),Delbert G.Clepper, and Jeffrey L. McCall.8 The Trial Examiner found that 15 employees were laid off in February.However, therecord establishes that only 11 employees were terminated by the Respondent and that,in addition to these 11 terminations,4 employees quit during February and 2 others wenton leave of absence.8We note, however,that the record is not entirely clear as to whether in fact there wasany economic basis for these terminations.Thus, two of the Respondent's employeesterminated on February 16 had been working on the Respondent'sautomatic screw ma-chines, apparently doing the same type of work as that which was subcontracted out atapproximately the same time.In addition,within 2 or 3 weeks after the February 16terminations,the Respondent began to replace the terminated employees 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of lawful considerations, but rather because of their unionactivity.In the first place, the record establishes, and we find, that the Re-spondent at the time of the discharges knew which of its employeeshad engaged in union activities.Foreman O'Pry, one of the Respond-ent's supervisors, admitted that he knew that a union meeting was go-ing to take place on February 10.We have also found that, just priorto the February 16 terminations, the Respondent had engaged in anextensive campaign of unlawfully interrogating employees as towhether they had attended the union meeting. In view of these facts,there is ample reason to infer that the Respondent had, as of that time,learned which of its employees had attended the meeting.1°We alsoregard as significant in this connection the timing of the dischargeso soon after the union meeting.Thus, as noted, Foreman O'Pry ad-mitted that on February 9 he had heard of the union meeting scheduledfor the next day. On February 10, 16 employees attended this meeting.On February 13, McMen, one of the leaders in the organizing attempt,was discharged, and, on the same day, the Respondent's supervisorsbegan a 3-day campaign of interrogating employees about the unionmeeting.On February 16, 10 more of the employees who were at theunion meeting, and no others, were terminated.The timing of theterminations of those who had attended the union meeting, so soonafter that meeting and immediately after the Respondent had ascer-tained which employees had attended the meeting, is in itself persua-sive evidence that the terminations were related to the union activitiesof the employees.Finally, the Respondent has clearly manifested its hostility to theunion organization.This animus is established by the Respondent'sabove-described unlawful interrogation of employees, which includedexplicit statements by the Respondent that employees would "benefit"if they rejected the Union and the suggestion that employees wouldsuffer if they joined the Union."The foregoing facts establish, in our opinion, a strongprima faciecase of discriminatory selection.The Respondent's defense, whichthe Trial Examiner accepted, is essentially that the 10 employees dis-charged on February 16 were selected for discharge on February 8,beforethe Union activity began, and hence the discharges could nothave been based on the union activity of its employees.12 According to10 Inthis connection, it is significant, we think, that of the six employees admittedlyinterrogated by the Respondent, five had attended the union meetingThis fact is per-suasive evidence that at the time of the interrogation the Respondent was already inpossession of information regarding the union meeting and that it selected for questioningthose employees who it had reason to believe had attended the meeting.'Thus, Foreman Cook admitted that on February 13 he told employee Locke that itwould be to his "benefit" for Locke to stay out of the Union and that he should "keep hisfeet on the ground."12The Respondent's additional defenses as to employees MeMen, Irby, and McCall aretreated separately below. CAMCO, INCORPORATED365the Respondent, its business declined substantially during the latterpart of 1961; and this resulted in the reduction of the number of em-ployees in the manufacturing departments during January 1962 byTightly less than 15 percent, including retirements, resignations, andterminations.When business did not pick up in January, Respondentclaims that it decided further to reduce its working force by 12 to 14employees during February; that pursuant to this decision, on Febru-ary 2, Shop Superintendent Theek was instructed to give Vice Presi-dent Albert A. Hughes the names of employees selected for termina-tion; and that, on February 8, 2 days before the union meeting, Theeksubmitted a list with the names of the 10 employees to Hughes. Ac-cording to the Respondent's testimony, which the Trial Examinercredited, these 10 employees are the same 10 employees who wereterminated on February 16.Unlike the Trial Examiner, we are unable to accept this explanationfor the February terminations.As noted, the Respondent employs95 employees in its machine and tooling departments; 16 of theseemployees attended a union meeting; and, of these, 11 employees,allof whom had attended the union meeting,were terminated duringFebruary.The Respondent contends in effect that it was by chancethat all the terminated employees attended the February 10 meeting.While it may be theoretically possible that the Respondent shouldhave fortuitously selected for termination only those employees activein the Union, commonsense and the laws of mathematical probabilityindicate that such fortuity was highly improbable.13 In additionto the mathematical improbabilities involved in the Respondent'sargument that it selected these employees for discharge without refer-ence to their union activity, the Respondent's explanation as to whythese particular employees were selected as part of the reductionin force is unpersuasive.Foreman O'Pry testified that he selected fouremployees for termination because he "had some trouble with them,keeping them working" and because he "couldn't handle these peopleas well as I could some of the others." Foreman Cook explained thatlie selected four other employees for discharge because "they were awayfrom the machine a lot" and because they did "too much walkingaround the shop."No explanation was offered for the selection of twoother employees terminated February 16.Further, we note thatthe Respondent's explanation for the February 16 terminations leavesunexplained certain significant differences between the timing of itsJanuary reduction in force and the reduction in force that took place13On the basis of pure chance and eliminating all other factors,the probabilityof select-ing for termination,among 95 employees of whom 16 were union adherents,11 unionadherents and no others,computed on the basis of the applicable formula, would be1chance out of 17 9 billion.Uspensky, Introduction toMathematical Probability('McGraw-Hill, 1937), ch 1, cited inSyracuse Tank & Manufacturing Company, Inc,133 NLRB 513, 525. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDin February.Thus, when in January the Respondent determined tolay off employees for economic reasons, all but 2 of the 12 employeesaffected were terminated by January 5.However, in February,despite the fact that according to the Respondent the decision toterminate employees was made on February 2, and the names wereselected by February 8, the terminations were not made until Feb-ruary 16.The Respondent offered no explanation why, in February,it took over a week to terminate the employees once they had beenselected for termination and, also, why it took 16 days in Februaryto effectuate terminations which in January were essentially com-pleted in 5 days.This discrepancy we believe is a further indicationthat the Respondent selected the particular employees to be terminatedin February only after it learned which employees attended the unionmeeting on February 10.Where, as here, there is a showing of such great mathematical im-probability, and there is added independent evidence of employerhostility to union organization and of contemporaneous unlawfulconduct designed to frustrate union organization, and particularlywhere, also as here, the terminations appear closely related in pointof timing to a critical stage of union organization, and the explana-tions are unpersuasive and do Dot withstand independent scrutiny,these circumstances combine to provide very persuasive evidence of adiscriminatory motive."As we have indicated, the Trial Examiner credited the testimonyof the Respondent's witnesses that the Respondent had selected 10employees for discharge on February 8, before it had learned of theirunion activity.However, we have already found that the recordestablishes that these employees were selected for discharge becausethey had attended the union meeting. In view of the foregoing, wefind that the Trial Examiner's credibility resolutions are contrary toa clear preponderance of the relevant evidence and we shall thereforeoverrule them.15We shall now turn to the Respondent's contentions that employeesMcMen and Irby were discharged for cause.l514Syracuse Tank & Manufacturing Company, Inc., supra,and cases cited therein15Salant&Salant, Incorporated,92 NLRB 417,424;N L R B v.Pyne Moulding Corpo-ration,226 F.2d 818(CA 2), enfg 110 NLRB1700;Standard Dry Wall Products, Inc.,91 NLRB 544,545, enfd.188 F. 2d 362(CA. 3).19The Respondent also contended,and the TrialExaminerfound, that McCall, 1 of the10 employees selected for discharge on February 8, had not been terminated by the Re-spondent but had quit his jobWhile it is undisputed that, on February 15, McCall hadapplied for work at another plant and had indicatedthatliewas available to begin onFebruary 19, McCall testified without contradictionthat whenhe went to Respondent'sofficeto get his final paycheck,he was told by Hughes that he was being laid off for eco-nomic reasonsAlthough O'Pry testifiedthat Mrs McCall called him on February 16 andtold him that her husband had found a new job,both McCalland his wife denied thatMrs.McCall made this statement, and vice President Hughes admitted that,as late asApril 6,the Respondent understoodthatMcCallhad been terminated and it was only CAMCO, INCORPORATED367The Respondent contended, and the Trial Examiner found, thatthe Respondent discharged employee McMen on February 13 becauseVice President Hughes was dissatisfied with his work.We disagree.The Trial Examiner relied on Vice President Hughes' testimony thatliewas responsible for McMen's discharge; that he had become dis-satisfied with the operation of the tool crib, where McMen worked,because of the too frequent reorders of expendable tools, and decidedto "clean house"; 17 and that Hughes had heard complaints fromforemen and had overheard employees complain about having towait at McMen's tool crib window for tools and having receivedwrong tools.However, Hughes admitted that at no time did hecomplain to McMen about his work and, while Hughes testified thathe mentioned his dissatisfaction with McMen to Logan, McMen'sforeman,18 McMen's uncontradicted testimony was that neither Logannor any other supervisor or employee complained to him about hisoperation of the tool crib.Moreover, the record shows that McMenwas a leader in the union organizing campaign; that about the firstof February, Logan told him that he had done a good job and thathe had recommended him for a 20-cent raise; and that after Morganwent on a leave of absence, on February 9, Logan transferred McMento the first shift at the tool crib which entailed added responsibilities,such as ordering of tools and the training of a new man for the crib.Under these circumstances, and in view of our findings,supra,of dis-criminatory selection, we are convinced that Hughes' dissatisfactionwith McMen's work was a pretext and that McMen was dischargedfor union activity.The Respondent contended further, and the Trial Examiner found,that employee Irby, who was 1 of the 10 employees allegedly se-lected by the Respondent for termination on February 8, was dis-charged for cause on February 16 for the additional reason that therehad been a threatened garnishment against his wages.We do notagree.As found by the Trial Examiner, the respondent had promul-gated a rule that employees who were subjected to garnishment weresubject to immediate dismissal and that the Respondent had beennotified by a local store that Irby was past due $68 on a creditaccount and garnishment was threatened.However, the Respondentreceived information of Irby's possible garnishment on the morningof February 14 and yet Vice President Hughes took no action tosubsequently that it learned about his February 15 application for a newjobIn view ofthese facts,we find that McCall had not quit the Respondent's employ prior to histermination on February 16.11The record shows that there were two employees in charge of the tool cribMorganon the first shift and McMen on the second. Although Hughes admitted that he con-sidered both tool crib attendants responsible for the alleged faulty operations, so far asappears from the record,Morgan was not discharged.11Logan did not testify at the hearing. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge Irby until February 16,19 on the same day that nine otheremployees were unlawfully terminated for discriminatory reasons.Further, although the Respondent testified that it had enforced thisrule, there is no evidence that this rule had been strictly appliedin the past in all situations, such as this, where the Respondent hadmerely received a notification that an employee's wages might begarnisheed sometime in the future.20Under these circumstances,and in view of our earlier finding that all 11 employees named in thecomplaint, including Irby, were selected for termination because oftheir union activity, we find, unlike the Trial Examiner, that theadditional reason advanced by the Respondent for Irby's dischargewas merely a pretext and that Irby was terminated for discriminatoryreasons.In view of the foregoing, and on the record as a whole, we findthat the Respondent discriminatorily discharged 11 employees onFebruary 13 and 16, in violation of Section 8 (a) (3) and (1) ofthe Act.TIIE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of Cameo, Incorporated, as set forth insection I of the Intermediate Report, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action in order to effectuate the policies ofthe Act.We have found that the Respondent discriminatorily selected 11employees for termination in February 1962.However, as notedabove, it appears from the record that the Respondent may have beeneconomically justified in terminating some of its employees duringFebruary.While it is possible that some of the discriminatorilyterminated employees might have been affected by such nondiscrimina-tory reduction of personnel, the record furnishes no basis for determin-ing the order in which they might have been terminated.Underthese circumstances, we shall order the Respondent to offer, to the16While Hughes testified that he did not see the warning letter until February 16, itwas stamped as being received at the Respondent's office at 10:15 a m. on February 14.21 In this connection,we note that the Respondent had a fund from which employeescould borrow money, ostensibly for this type of emergency.There is no indication thatthe Respondent offered Irby any financial assistance from the fund,nor is there any evi-dence that Irby's wages had ever been garnisheed or had been subjected to garnishmentbefore. CAMCO, INCORPORATED369hereafter named employees who were unlawfully terminated in Febru-ary and who have not been recalled for employment, immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,and, in the event that there is insufficient work for all such employees,to dismiss, if necessary, all persons who were newly hired after thediscriminatory terminations in February. If there is not then sufficientwork for the remaining employees and those to be offered reinstate-ment, all available positions shall be distributed among them withoutdiscrimination against any employee because of concerted activities,in accordance with a system of seniority or other nondiscriminatorybasis.The Respondent shall place those employees, if any, for whomno employment is available after such distribution on a preferentiallist,with priority in accordance with a system of seniority or othernondiscriminatory basis, and thereafter offer them reinstatement assuch employment becomes available and before other persons are hiredfor such work :John McMenRobert S. BarnettWilliam J. Locke, Jr.William M. BowndsDwain M. IrbyDelbert G. ClepperJames L. LedbetterJeffrey L. McCallJohn W. HughesHarold C. CarrierJimmy Lynn CoxWe shall also order the Respondent to make whole the above-namedemployees, against whom it has discriminated, for any losses they mayhave suffered because of the Respondent's discrimination, by paymentto each of them of a sum of money equal to the amount that he nor-inally would have earned as wages from the date of such discriminationto the date of the offer of reinstatement, or placement on a preferentiallist, as the case may be, less his net earnings during said period, thebackpay to be computed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289, 291-294,and shall include the payment of interest at the rate of 6 percent perannum to be computed in the manner set forth inIsisPbumbingdiHeating Co.,138 NLRB 716.21As it is possible, however, that one or more of these employees mighthave been discharged in a reduction of the work force even if theRespondent had selected employees for discharge on a nondiscrimina-tory basis, this possibility will be taken into consideration in determin-ing the amounts of backpay due to these employees in compliance withour Order herein.In view of the nature of the unfair labor practices committed, thecommission by the Respondent of similar and other unfair labor'Member Leedom dissents from the inclusion of interest on the baekpay obligation forthe reasons stated in the dissent in theIsis Plumbingcase. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices may be anticipated.We shall therefore order that the Re-spondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Cameo, Incorporated, the Respondent herein, is an employerwithin the meaning of Section 2 (2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.District Lodge No. 37, International Association of Machinists,AFL-CIO, is a labor organization within the meaning of Section 2 (5)of the Act.3.By discriminating in regard to the hire and tenure of employmentof John McMen, William J. Locke, Jr., Harold C. Carrier, Dwain M.Irby, James L. Ledbetter, John W. Hughes, Robert S. Barnett, Wil-liam M. Bownds, Jimmy Lynn Cox, Delbert G. Clepper, and JeffreyL.McCall because of their activity on behalf of District LodgeNo. 37, International Association of Machinists, AFL-CIO, Re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act.4.By the foregoing conduct, and by interrogating employees as totheir concerted activities, Respondent has interfered with, restrained,and coerced employees in the exercise of the rights guaranteed themin Section 7, in violation of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Cameo, Incorporated,Houston, Texas, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in District Lodge No. 37, Interna-tional Association of Machinists, AFL-CIO, or in any other labororganization of its employees, by discriminatorily discharging, ter-minating, or laying off any employee, or in any other manner discrim-inating against any employee in regard to hire, tenure, or any otherterm or condition of employment.(b) Interrogating employees concerning their membership in, oractivities in behalf of, the above-named labor organization, or anyother labor organization, in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist the above-named labor organiza- CAMCO, INCORPORATED371tion, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in other concertedactivities for the purpose of mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to John McMen, William J. Locke, Jr., Harold C. Car-rier,Dwain M. Irby, James L. Ledbetter, John W. Hughes, RobertS. Barnett, William M. Bownds, Jimmy Lynn Cox, Delbert G. Clepper,and Jeffrey L. McCall immediate and full reinstatement to their for-mer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make each of them wholefor any loss of earnings suffered by reason of the discriminationagainst him in the manner set forth in the section above entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records,social se-curity payment records, timecards, personnel records and reports, andall other reports necessary to analyze the amount of backpay due andthe right to reinstatement.(c)Post at its plant at Houston, Texas, copies of the attachednotice marked "Appendix." 22 Copies of such notice, to be furnishedby the Regional Director for the Twenty-third Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to complyherewith.22 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in District Lodge No. 37,International Association of Machinists, AFL-CIO, or any otherlabor organization of our employees, by discharging,terminating,681-492-63-vol. 140-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDor laying off any employee or in any other manner discriminatingin regard to their hire, tenure of employment, or any term or con-dition of employment.WE WILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, the above-named labororganization, or any other labor organization, in a manner consti-tuting interference, restraint, or coercion in violation of Section8(a) (1) of the Act.WE WILL offer John McMen, William J. Locke, Jr., Harold C.Carrier, Dwain M. Irby, James L. Ledbetter, John W. Hughes,Robert S. Barnett, William M. Bownds, Jimmy Lynn Cox, Del-bert G. Clepper, and Jeffrey L. McCall immediate and full re-instatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may have suf-fered as a result of the discrimination against them.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities.All our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization.CADiCO, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston 2,Texas, Telephone No. Capitol 8-0611, Extension 296, if they have anyquestions concerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThis is a proceeding under Section 10(b)of the National LaborRelationsAct, as amended,29 U.S.C.151et seq.,herein calledthe Act. CAMCO, INCORPORATED373On March 12, 1962, District Lodge No. 37, International Association of Machinists,AFL-CIO (hereinafter sometimes called District Lodge No. 37 or the Union), fileda charge against Camco, Incorporated (hereinafter sometimes called the Respondentor the Company), and on April 26, 1962, filed an amended charge against theCompany, the charge and the amended charge each alleging that it had engaged inunfair labor practices within the meaning of Section 8(a)(1) and (3) of the Act.The General Counsel of the National Labor Relations Board, by the RegionalDirector for the Twenty-third Region, on April 27, 1962, issued a complaint againstthe Respondent in which it was alleged that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act by interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act; by interrogating certain employeesconcerning their union activities; by threatening them with discharge or plant shut-down because of their union activity; and by discharging 1 employee on February 13,and 10 employees on or about February 16, 1962, because those employees joinedor assisted the Union or engaged in other union activities or concerted activities forthe purpose of collective bargaining or other mutual aid or protection. In its answerto the complaint, the Respondent effectively denied the allegations of violationsof the Act.Upon the issues framed by the complaint and the answer, this case came on to beheard before Trial Examiner Arthur E. Reyman at Houston, Texas, on June 11,1962, and was closed on June 13. The General Counsel and the Respondent wererepresented by counsel and the Union by an International representative.Each partywas afforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, and to present oral argument on therecord.Briefs have been submitted on behalf of the General Counsel and theRespondent and have been carefully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF CAMCO, INCORPORATEDThe Respondent is, and has been at all times material hereto, a corporation dulyorganized under, andexistingby virtue of, the laws of the State of Texas, havingits principal place of business at 7010 Ardmore, Houston, Texas, where it is engagedin the manufacture and sale of precision valves, regulators, and controllers.Duringthe 12-month period immediately preceding the issuance of the complaint herein,the Respondent received gross revenues in excess of $500,000.During said period,the Respondent also shipped, in the course and conduct of its business operations,products valued in excess of $50,000 directly to States of the United States otherthan the State of Texas.The Respondent is now and has been, at alltimesmaterial hereto, engaged incommerce and in operations affecting commerce as defined in Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATIONINVOLVEDDistrict Lodge No. 37, International Association of Machinists, AFL-CIO, is,and has been at all material times, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The termination of employment of certain employees on February 13 and 16, 1962Principally to be resolved herein is the question of whether the Company accom-plished a bona fide reduction in force by reason of a decline in its business or whetherthe decline in business was used as pretext or subterfuge to discharge 11 employees, 1on February 13 and 10 on February 16, 1962, because they had joined or assisted theUnion or engaged in other union activities or concerted activities for the purposeof collective bargaining or other mutual aid or protection.'Harold Edward McGowen, president of the Company, and Albert A. Hughes, itsvice president in charge of production, conferred in November or December 1961concerning the cutting of the cost of operations because of the declining volume ofIThe complaint alleges that John McMen was discharged on or about February 13, andthat William J Locke, Jr, Harold C. Carrier, Dwain M. Irby, James L Ledbetter, JohnW. Hughes, Robert S. Barnett, William M.Bownds,James L. (Jimmy Lynn) Cox, DelbertG. Clepper, and Jeffrey L. McCall weredischarged on orabout February16, 1962. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness of the Company at that time when usually it should be moving upinsteadof down. The decline in production was mainly due to damage caused by HurricaneCarla.At that time they reached a decision to reduce overhead and expenses, butpostponed making a reduction in force until after the Christmas holidays.Betweenthem, it was agreed that operatingexpensesin the amount of $12,000 should betrimmed from the manufacturing operations, and that $30,000 per monthin expenseshad to be reduced overall.On January 2, 1962,2 President McGowen gave VicePresident Hughes instructions to immediately reduce personnel in the manufacturingdepartment.3At that time the decision for further reduction in personnel after theJanuary reports of business were reviewed was madeMcGowen's instructions toHughes were for him to proceed with a reduction in force to conform to thebudgeted amount of reductions deemed necessary in the manufacturing department.McGowen testified that the January (and later February 1962) layoffs weresimilarand made under the same circumstances as prior layoffs within the Company occa-sioned by the oil industry crash which occurred in the year 1957.Employees I. Thomas, E. Alexander, and V. Morris were retired with full retire-ment benefits effective January 5.Four persons were terminated on January 4, sixemployees were terminated on January 5; and one employee was terminated onJanuary 8.These terminations, together with resignations, resulted in a total of 18terminations in the manufacturing departments in January.Reductions in force alsooccurred in January in the Company's engineering,sales,office personnel, field per-sonnel, inspection, and accounting departments.The standard used in determining who was to be terminated, other than voluntaryquits, was that ability and attitude came first and, everything else being equal, senioritywas then consideredIn February, after a review of the sales figure for January, another reduction inforce occurred in the various departments.The advertising department wasabolished. It was then decided that the working force should be reduced by 12 to 14employees.Thereupon, Hughes instructed his department heads to furnish him withthe names of employees that could be laid off with the least interference to the opera-tions of the Company.On February 1 or 2, he instructed Walter Theek, the shopsuperintendent, to let him haveas soon aspossible the names of employees to be laidoff.On February 8, Theek reported to him the names of the employees selectedfor termination.Hughes acted on Theek's recommendation; 15 employees werelaid off in February, 11 of them being those named in the complaint herein as havingbeen discriminated against by the Company.McMen was first employed by Camco in the year 1960 and left his employmentduring the year 1961.Later, in September 1961, he was reemployed and put towork on the second shift.He said that his foreman, Dean Logan, on February 13,told him that he apparently was not happy with his work-"I can't get you as muchmoney as you want." McMen was terminated on that day.Locke, who said he had arranged for the meeting at the union hall on February 10,testified that on the following Tuesday, J. C. Cook, turret lathe foreman on the firstshift, asked him if he had heard anything about the Union and told him that theCompany had the names of all who had been at the meeting. Later, Locke saidCook talked to him about the Union and on the following Thursday, February 15,Theek, the shop superintendent, told him he did not want "to see him get hurt," andthatMcGowen did not want the Union and would close the plant if the Union wassuccessfulin gettingin.Locke had worked under Cook on the first shift for 4 or5months.He said his basic reason for going to the Union was because of theprior layoffs-"we were seeking job security."Locke testified further to a speechmade by President McGowen on October 13, 1961,4 in which he said McGowen wasmore or less generally talking about the Union; that "the way I took it, he would closeit down and lock it up before he would let the Unioncome in."Locke said that Cooktold him that he (Cook) had been a union official and that Cook had asked him,"Wouldn't it be better for me to ask the Company for a raise rather than ask some-body to do my bargaining for me?" He said that during the course of his conversa-tion with Theek, after Theek asked him what he thought about the Union, he repliedthat he did not know but thathe waslooking for another job because he "just can'tmake it."2All dates mentioned hereinafter shall be for the year 1962 unless otherwise specificallynoted3A monthly sales report generally is available to McGowen and Hughes on the first dayof a month following the month covered by the report, so that at their meeting on Janu-ary 2 they had before them the report for December 1961.4 This speech is discussed below under section III, B. CAMCO, INCORPORATED375According to Charles E. Howard,generalmanagerof Barrett Machine Works,Jeffrey Lynn McCall started to work for thatfirm onFebruary 19, after having filledout his application for employment on February 15, McCallstatingthereon that hewould be available to start work on February 19.McCall, who had been employedby the CompanysinceApril 1961, worked continuously for the Companyuntil he wasterminated on February 16.He said that about the middle of January 1962 he be-came more or less dissatisfied with some of the conditions and calleda union rep-resentative to inquire about the Union, and was told that the Union had attemptedto organize the plant once before without success but "if enough people would beinterested or enough people would come down to talk to them about it, they mightdiscuss it with us further."McCall discussed the matter with some of the other menand later, in February, talked to one Williams,a union representative,and told himthat he thought they might have enough employees interested to discuss unionorganization.On Friday, February 9, Locke arrangedfor a meetingat the union hallto be held on the following day, Saturday; the word was spread, and some 16 em-ployees met at the union hall on Saturday, when they signed authorization cards andformed an organizing committee comprised of McMen, Locke,Bownds, Baggett, andMcCallMcCall said that on the Tuesday following the Saturday, February 10, union meet-ing, he had asked Arthur O'Pry, a shift foreman, why McMen had been fired, andO'Pry told him that McMen was a troublemaker and further that O'Pry said that somemen would be fired before Saturday which "would bring the Union to a screechinghalt."He said that on the next day, February 14, O'Pry asked him if he had attendedthe union meeting; that he asked O'Pry if that meant he would lose his job after hehad said that he had attended the meeting; and that O'Pry said, "I really don't know.Iwould imagine."McCall said at that time he had alreadysecured another jobwhen he asked O'Pry, "Does that mean I will be gone?"McCall did not workon Friday, February 16; he called for his paycheck on the following Monday, calledatHughes' office when he said that Hughes told him that "this isjust a reduction inwork force . . . and can't be helped," and asked McCall what he thought the reason"for all this was," to which McCall replied that he thought it was because quite a fewpeople were dissatisfied with wages and some working conditions.His wife had re-ported him sick on Friday, February 16, although in fact she and he wereengaged intaking their baby to a doctor.McCallwas aware of rumorsprior tohis seekingother employment to the effect that there would be further layoffs at Camco.Clepper was employed from December 31, 1959, to February 16, 1962.OnFebruary 16, after being discharged by Cook, he saw Vice President Hughes, whotold him that the Company had decided to lay off a number of men, including him.Before that, he said that O'Pry on Tuesday, February 13, asked him if he had heardabout McMen being let go because of the Union and that O'Pry asked him if he hadattended the union meeting on the prior Saturday or if he knew anything about theUnion; later that evening he gave O'Pry as a reason for attending the union meetingthat he was "just curious"; and on the following day, Thursday, he said O'Pry askedhim for the names of those present at the meeting and asked him to check off thenames of those not present at the meeting in order to save their jobs, which he refusedto do; that he heard O'Pry ask Carrier on February 16, if he attendeda meeting andwhy he had attended the meeting and that Carrier had replied that he thought he wasunderpaid and that the Union could get him more wages.He said that O'Pry told himand Carrier that nothing would be done until McGowen returned to town, and alsotold them that those who did not have a goodexcuse asto where he had been the pre-vious Saturday morning (the morning of the union meeting), "He wouldn't be thereMonday " Clepper said he thought that the reason the men started talking about theUnion in January was because of the rumors prevalent in the plant after the retire-mentof the three employees in January.He testified that the employees started talk-ing to the Union in January or Februaryas a result of these retirements.He said thatno official or supervisor of the Company other than O'Pry had ever discussed unionactivity with him, that O'Pry had not threatened him oranyone elsethat he knewconcerningunionactivities; that when he was laid off he was told by VicePresidentHughes that due to reduction in sales he had been "toying around with a layoff list for2 or 3 weeks, and he had finally determined who was to be laid off and I was one ofthem.He said it was no reflection on my work and he would give me a referenceto another job " Subsequent to February 16, Clepper gave as the reason for his leav-ing, in anapplication to the Texas Employment Commission, "Reduction in force."Carrier said that he heard O'Pry ask Clepper if he had attended the unionmeetingand that he himself was asked by O'Pry whether he had attended the meeting, towhich he said that he did not think it any of O'Pry's business or Hughes'business orfor that matter anybody'sbusinessand that he told O'Pry that he had attended themeeting;that O'Pry, on February 14 or 15,asked himif hewouldgivehim the names 376DECISI('YS OF _N_ATIO`:.1L LABOR RF,1,ATIO-,,-5BOARDof the people who attended the February 10 meeting and he refused.He said thatO'Pry said there would be a number of employees laid off who had not attended themeeting if he was unable to get a list of the names of those who actually had attended.He said on Wednesday, February 14, O'Pry asked him three times who was present atthe meeting.He said that February 13 was the firsttimehe had talked to O'Pry aboutthe Union and that on that day he had told O'Pry that he was neutral as far as theUnion was concerned.He said that he did not at any time talk to any other supervisorof the Company about the Union. Carrier was employed from June 26, 1961, toFebruary 16, 1962.Barnett was employed from December 3, 1959, to November 11, 1961. From thatdate until February 5, 1962, he was on military leave.He was discharged onFebruary 16, 1962.He, too, attended the union meeting and signed an authorizationcard and distributed three cards to other employees for signature.He said he wasquestioned by O'Pry on February 3 as to whether he attended the union meeting,to which herepliedthat he hadnot.He said that in reply to his question, O'Prysaid that McMen had been fired because he was a union agitator.He testified that nosupervisor other than O'Pry discussed the Union with him; that the reason be and hisfellow employees were interested in the Union was to protect their jobs(they hadheard rumors of a layoff),and that he also wanted more money.Bownds worked for the Company after August 1959.He testified concerningtheNovember 1961 speech made by McGowen and with respect to the February10 meeting and the formation of the organi7mg committee of employees of whichbe was made a member.5 Bownds testified that Cook, the turret lathe foreman,on the Tuesday morning following the Saturday union meeting, asked him aboutthe meeting, told him to keep his nose clean, and that it would be better for himifhe stayed out of the Union.He said that on February 14 or 15, he was toldby Cook, Locke being present,that he(Cook)had been a union organizer for12 years and he knew how well "the union big shots had it" but that he was nolonger a union organizer because "it got too corrupt for him."He testified thaton Thursdayevening, justbefore quitting time, O'Prycame tohismachine andtold him that he did not expect to see him there the next day, that he asked O'Prywhy, to which O'Pry said, "Well, because you were at the Union meeting "Hesaid that he asked O'Pry how he knew he was at the union meeting, that O'Pryanswered "they had ways to find out things like that"On the day his employ-ment was termniated, he was told by Vice President Hughes that he (Hughes)did not know the kind of stories he had been hearing about the layoff, but thatitwas due to slack work and low sales and a consequent necessity for reductionin labor force; that his layoff was no reflection on his work.Ledbetter was employed from December 31, 1959, until February 16, 1962.He also attended the Saturday meeting of the Union and signed an authorizationcard.On the following Tuesday he said that Cook asked him if he had heardof any union talk to which he replied that he had not; said that on Wednesdayhe asked Shop Superintendent Theek "what the scoop was in regard to the Uniontalk" and that Theek replied that the Company did not know much about uniontalk,asked him if he knew anything about a meeting, and whether or not hehad attended a union meeting; that he replied that he had and that later the sameday, Cook asked him if he had attended a union meeting and when he told Cookhe had, the latter asked why, to which he had replied that he was curious to findout if the Union would benefit the employees; that that was the extent of the con-versation except that Cook said "that the Company feels that any man that attendsa union meeting is leaning toward a union," to which he replied that if that wasthe way they felt that possibly he must be leaning toward the Union. Previously,he said, Cook had admonished him to keep both feet on the ground and stay outof the Union and not to get involved and that he would be taken care of.Whenhe was given his final check he was told by Hughes that production had beenslack, that sales were bad, they were forced to a cutback, and he was one of the,unfortunate ones.Irby was employed from November 20, 1961, to February 16, 1962.He waspresent at the union meeting and signed an authorization card.He said that onthe following Wednesday, February 14, Cook asked him if he knew anything aboutthe Union and that if Irby did he was sure that he would tell him. but that Irbysaic no, he knew nothing about the Union; that on February 15, Cook told himr The speech of McGowen Is discussed later herein,section III,B.According to thetestimony of Bownds,he first said that McGowen had stated that he was against theUnion and would do everything he could to keep it out,including shutting down,if neces-sary, but later he said that while McGowen did not use those exact words, that is whathe thoughtMcGowen meant. CANICO, INCORPORATED377and Crawford, a machinist, that he had worked with a union at some prior timeand "that any man that had any dealings with the Union didn't give a damn abouthis family."He said that on Wednesday of that week, he had asked O'Pry whathad happened to McMen, to which O'Pry replied that he had been laid off becausehe was a unionagitator.Jimmy Lynn Cox, who was employed from December 26, 1961, to February 16,1962, was 1 of the 16 who had attended the union meeting on February 10.Hesolicited two employees to sign union cards.He testified that O'Pry, on February13, asked him if he had attended the meeting and that he replied that he hadnot; that later on February 16, after he was notified of his layoff, he then told O'Prythat he had attended the union meeting.Richard Baggett, employed since October 1961, testified that he attended themeeting of the employees at the union hall on Saturday, February 10, and waselected one of the organizing committee.He said that the first time he heardany member of management say anything about the Union was on February 9,when O'Pry passed by a machine where he and Ed Williams were working, andwhen Williams asked O'Pry if he was going to attend the meeting on the followingday, O'Pry told him, "No, he was not invited."He said that on that day O'Prylater asked him if he was on the union list and he told him, "No, that he hadnever worked for a union before and didn't know that he was going to start now.::He said O'Pry talked to him "a little about company benefits and then went on."He said that on that day he heard Jack Villagomez, a foreman, when employeeswere gathered around a caterer's lunch wagon that evening. say, when someone"yelled across the crowd and asked Jack if he was going to the meeting tomorrow,""Yes, I'm going out there and takenames."He said that O'Pry offered him a jobin the toolroom, saying that McMen was no longer there, that he was a trouble-maker, "and heisgone."Baggett did not take the job.He said that he knewof a rumor existent in the plant in late January and early February that there wasgoing to be a layoff; that the general rumor was that there was going to be a layoffof 22 peopleand the employees had expected this general layoff in January orFebruary 1962; and that the employees' action in regard to union organizationwas the direct result of the January layoff and the rumor that there was going tobe an additional layoff in February.Floyd Yeager, employedsinceDecember 26, 1961, testified that on February 13,O'Pry told him that there was some talk of a union and to ignore it; and that onThursday of that week O'Pry asked him if he had attended the union meetingto which he replied that he had not.Yeager had in fact attended the meetingon February 10.He said he was aware of the rumor in January and early Februarythat there would be further layoffs and for that reason attended the meeting.Hesaid that it was a matter of common knowledge in the plant, before that meeting,that there would be such a meeting;that he thought the men in attendance therewere primarily interested in what the Union could accomplish for them in theway of job security.Michael J. Koscianski, a witness called by the General Counsel and now em-ployed by the Company,testified that he had engaged in union activities duringthe course of his employment, had attended the union meeting on February 10,and had signed an authorization card.No member of management of the Com-pany had ever said anything to him about the Union. Through him it was broughtout on cross-examination that Richard Baggett, Billy Long, Floyd Yeager, WilliamPatterson,and he, who all attended the meeting on February 10, are still em-ployed by the Company.William Glenn Patterson testified that he is employed by the Company; had en-gaged in union activities,and attended the union meetings on February 10; andthat no supervisor had ever mentioned the Union to him or asked any other personin his presenceabouthaving gone to a union meeting.No substantial facts have been interposed to the defense of the Company re-garding the discharge of McMen.There is no proof that any of company man-agement had knowledge of McMen'sattendance at the union meeting or of hisactivitieson behalf of the Union.The charge that he was a troublemaker, asstated by the Company, is not refuted nor has it been attempted to refute thischarge.General Counsel says that on the date the Respondent fired McMen "itcommenced a course of relentless interrogation" and 3 days later it fired all otheremployees who admitted attending the meeting of February 10.From this, I as-sume, I am expected to infer that McMen was discharged,not for cause, but be-cause of his interest in the Union.This I will not do. There is a failure of proofthat he was discharged because he joined or assisted the Union or engaged in otherunion activities or concerted activities for the purpose of collective bargaining orother aid or protection. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn selecting the 10 men it did on February 8 for discharge or termination thefollowing week,the Respondent followed the same standard or measure it hadadopted in choosing individuals for termination in January; that is, mainly ability.then attitude,then,all else being equal,seniority.6The proof clearly shows that McCall had quit his job, having found anotherone prior to February 16, and had undertaken to enter upon it on February 19.It cannot be said that he was laid off, terminated, or discharged.In regard to McMen, as I have pointed out above, he was discharged for cause.Vice President Hughes testified, without contradiction:I am more or less responsible for the discharge of Mr. McMen.Mr. McMenworked in the tool crib previous to the time he was working with us last. Forabout the past 3 or 4 months before all this took place-the tool crib is real deartomy heart, for we spend a bulk of $8,000 a month in expendable supplies,consisting of end mills, grills, milling cutters, different items-I haven't beenparticularly interested in the way the tool crib has been run since I have beenwith Cameo, and I finally made up my mind that we were going to clean house inthe tool crib.And that is the reason Mr. McMen was refused a raise and dis-charged.And to add a little further to that, the reason I know no one waskeeping an eye on it is because I sign every requisition that is ordered from thetool crib and there was far too frequent reorders of expendable tools?A third man, Dwain M. Irby, was included in a February 16 list because theCompany had received a notice of impending garnishment of his wages from acreditor on February 14.He had already been selected on February 8 as one ofthose to be terminated, so that, even though Irby was scheduled for termination onFebruary 16, he was discharged under the company rule that any person who issubjected to garnishment of their wages is subject to immediate dismissal.The rulewas stated on the employment application blank used by the Respondent.Thedismissal of Irby was yin accordance with this policy and as applied in previous cases.The Company makes available financial assistance to employees who become in-debted or faced with unusual expenses, but its plan was not taken advantage of byIrby.Consequently, here, counsel for the Respondent apparently felt it sufficient toshow only the violation of the rule as the reason for Irby's discharge and did notdeem it necessary to go further to show why Irby's name appeared on the February 8list.There is no proof that any official of the Company had knowledge that Irbyattended the union meeting of February 10, and, in fact, Cook had remarked thathe felt that if Irby knew anything about the Union he was sure Irby would tell him.In these circumstances, I find a failure of proof of discrimination against Irby be-cause of his union interest or activities, and find that he was discharged for the reasonstated by the Employer.In January, there were approximately 150 employees in the manufacturing depart-ment.Vice President Hughes summarized the layoffs of January and February asfollows:In January 1962, a total of 34 employees were laid off, which included 15employees in the manufacturing departments, 7 in the sales department, 8 in theaccounting and general offices, and 4 in the engineering and inspection department.There were 29 additional employees laid off in February, which included 18 employeesin manufacturing departments, 4 employees in the sales department, 6 in the generaloffices, and I in the engineering and inspection department.A total of 63 employeeswere laid off in January and February, 33 having been employees in the manu-facturing department.Shop Superintendent Walter Theek is under the direct supervision of Hughes andsupervises the departments in the machine shop.Two foremen work under Theek-6 The General Counsel contends that seniority was departed from in effecting the Feb-ruary 16 layoffs"to an extremely significant degree."An analysis of the layoffs, byseniority dates,was offered in evidence in the form of a written exhibit at the hearingand was rejected by meAt the time of the rejection, I was under the Impression thatthe information was derived from sourcesother thanthe records of the Respondent.Apparently I was In error. Therefore, I reverse my ruling In connection with that exhibit(General Counsel's Exhibit No 3) and receive it into evidence for the purposes of thiscaseAfter having considered the list, the dates thereon being true and correct as stipu-latedby the parties, nevertheless, I find that on the basis of the record herein, thequestion of seniority was immaterial since the employer never reached that point whereIt considered other things being equal so as to rely upon seniority as a basis for retentionas against termination of any particular employee'Counsel for the General Counsel first proved and then it was stipulated between thecounsel that an employee named Winters quit voluntarily on February 16 I have yet todeterminethe materiality of that fact to this case but mention it for what It is worth. CAMCO, INCORPORATED379Cook, foreman of the turret lathes on the first shift, and O'Pry, foreman of ,the turretlathes on the second shift.Fifteen turret lathes are operated on both the first andsecond shifts with approximately 18 men employed on each shift.No employee em-ployed on the turret lathes was laid off in the January 1962 reduction in force. It wason February 1 or 2 that Theek was told by Hughes to further reduce forces by 12 or 14.employees.Theek instructed Cook to make a list of four people for layoff and gavethe same instructions to O'Pry.Other employees to be laid off were in the automaticengine lathe section to bring the figure to a total of 10 employees to be terminated.Cook and O'Pry reported to Theek on February 8, who on that day reported toHughes that the men under Cook slated for termination were Locke, Irby, Ledbetter,and Bownds, that the four under O'Pry were Carrier, Cox, Clepper, and McCall,and that the two who worked in the automatic lathe section were John W. Hughesand Barnett.Theek said that he had no knowledge on February 7 or 8 of any unionmeeting slated for February 1d; .that there was a rumor extant in the plant yin Januaryto the effect that there would be some 22 additional people laid off.Regarding interrogation or alleged interrogation of employees, Theek testified thaton or about February 15, he had a discussion with Locke during which he askedLocke if he had attended the union meeting and mentioned the benefits the Companyhad given the employees.He said that no other questions were asked of Lockeregarding the Union or of any activities in connection with the Union.Theektestified that he did not at any time engage in any discussion about the Union withBarnett or with Ledbetter or with Carrier or with Irby regarding union activities.He denied that he at any time made any statement to any employee that the plantwould be closed down before the Company would recognize or bargain with theUnion and that the only person he asked about attending the union meeting wasLocke.Cook testified that he asked Locke on February 13, whether he had heard therumors "going around" about a union but that he had asked nothing else about theUnion, denied that he has evenbeenan official in any union or that he had ever toldanybody he had been an organizer for any union.He denied that he had ever madeany statement that he had a list of names of employees who attended any unionmeetings.He said that Hughes had told Irby in his presence that there was agarnishment pending against him, that this was against company policy, and that wasthe reason he was being terminated.He said that Hughes handed Irby a letter fromDay's store to the Company regarding possible garnishment proceedings againstIrby, which under State law would have made the Company equally responsible forpayment of the debt. Cook said that he had heard during January the rumor that 22men would be laid off; that he first heard rumors of union activity on February 12and 13; and that at the time he heard these rumors of union activity, and thereafter,he made no change in the employees selected by him to be laid off, but adhered to thecriteria used for selecting Bownds, Locke, Irby, and Ledbetter.He said that he atno time solicited any employee to make a report on union activities of any otheremployee, did not threaten any employee with discharge for participating in any unionactivity, and did not question any employee about union activities on February 15.Arthur O'Pry said that at the time he made his report to Theek on February 7,naming for layoff Cox, Carrier, Clepper, and McCall he had no knowledge of aunion meeting to be held on February 9.He said he had heard the rumors inJanuary concerning the layoff of approximately 22 employees to be made and that therumors continuedon intoFebruary.He said that he asked McCall on February 13whether he had attended any meeting, to which McCall replied in the affirmative,and on that day he also asked Clepper whether or not he had attended any meeting,that he told Clepper about his experience with a union but did not at any time askClepper to tell him who had attended the meetingHe said he had not asked Carrierwhether or not he had attended the union meeting, but that he did make a statementon February 14 to Clepper and Carrier that if he were they he would try to go outand get another job because he knew that they were going to be laid off.He deniedtelling Carrier that anybody would get hurt if the names of those attending the unionmeeting were not turned in or that he had any discussion with Barnett about anyunion rumors.He said he did tell Barnett that McMen was ,terminated because hewas a troublemaker, but that was all that he said.He denied that he had anydiscussion with Bownds regarding a union meeting, or that he had told Irby thatMcMen was terminated because he was a union agitator.He said he had no discus-sion with Irby regarding McMen; that his only discussion with Cox regarding anyunionwas that he asked Cox on February 13 whether or not he attended the unionmeeting and Cox told him that he had not. He ,said his only discussion with Baggettwas that McMen had been terminated because he was a troublemaker.He said ,thathe did not know whether or not McMen attended a union meeting or whether he hadparticipated in union activity.He denied that he stated to Baggettthat several of the 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen would be let go because they were troublemakers.He asked Yeager on Febru-ary 13 or 14, whether he had attended a union meeting and Yeager replied in theaffirmative.He asked Williams whether he had attended a union meeting andWilliams said that he had.O'Pry denied making any threat at any time to any of themen regarding attending any union meeting.The alleged interrogation,as setforth in the complaint, then resolvesinto a con-versation between Theek and Locke; a question by Cook directed to Locke onFebruary 13, as to whether he had heard rumors about a union; and questions byO'Pry directed to McCall, Clepper, Cox, Yeager, and Williams as to whether or notthey had attended any union meeting.O'Pry was a refreshingly frank witness. I believe him when he says that he madeno threats in regard to what might happen because employees he talked to had evi-dencedan interestin the Union or had attendeda union meeting.It isquite clear thathe wasconscientious in preparing the listof namesof men to be terminated in hisdepartment on February 16, and, as a matter of fact, he told Theek that if it werepossible he would like to retain Carrier, the last man listed by him for layoff. Inan effort to understand why O'Pry had asked employees whether or not they hadattended the union meeting, he was asked what his purpose was.O'Pry testified:The WITNESS: I had been foreman 6 weeks and I was still reasonably close tothe men, and these seven-there were three on one side of the shop and four onthe other-and they were always together, and I just asked them. I was stillreasonably close to them. I felt like one of them really.Q. (By Mr. CLINTON.)What specific purpose did you have-I believe thatiswhat the Trial Examiner is trying to get at-in asking them?A. I felt like in the short time I had been foreman, undoubtedly if theywanted to attend a meeting I had failed insomeway in being a foreman, and ifI could help them in any way, I would like to do so. If they felt the union couldhelp them, maybe I could too.Q. Did you make any such statement to any of these men?A. Yes, sir.In answer to a question as to what formed the basis on which he madethe selectionof Carrier, Cox, Clepper, and McCall, O'Pry said that Cox had been on the machinefor about 2 weeks; "He had no skill whatsoever, so naturally, I chose him."He said:Carrier and Clepper and McCall were the threemen Ifelt I couldn't handle.I had some trouble with them, keeping them working. They congregated quiteoften since their three machines were together. I felt I couldn't handle thesepeople as well as I couldsomeof the others.He also said that the amount of production that they did get out and the amount ofscrap entered into his consideration as to their ability to do the job.Cook said that he selected the four men that he did to be laid off on the basis ofthe following:Ability to put the iron on the floor, their attitude toward their job, their attitudetoward their foreman, and the fact that they were away from their machine a lot,they couldn't do work if they were across the shop, here, there, and yonder, toomuch walking around the shop.He said he had admonished them previously that they should stay closer to their jobsand told them they had to be at the machine to perform their duty.,It seems that technical violation of Section 8(a) (1) of the Act are clearly provenon the admissions of Theek, Cook, and O'Pry. The other side of thecaseshows justas clearly that the Respondent discharged, or terminated the employment of, each of11men for good cause or for substantial economic reasons, and for both reasons.I do not believe it would effectuate the policies of the Act to enter a cease-and-desistorder against the Respondent considering the whole record herein.Therefore, nosuch recommendation will be made.B. The speech of President McGowen to employees made on October 13,1961A few days after a stockholders' meeting, Harold Edward McGowen, president ofthe Respondent since the year 1957, read to the assembled employees of the Companya statement he had prepared for delivery at the stockholders' meeting.The statementisquoted as written:During the past year, Cameo produced and sold $6,955,000 worth of goodsand services.On these sales, the profit was $424,000 after taxes.This is a 13%increase in sales and a 9% increase in earnings over 1960, and gives $1.10 pershare earned on the 385,700 outstanding shares of stock. CAMCO, INCORPORATED381The Camco plan for growth in past years included the location of manufac-turing plants in foreign countries.The first of these was the plant in NorthernIreland.The location in the United Kingdom was made attractive by severalfeatures: 1) A low rent Government-owned plant was provided. 2) A readywork torce of trained labor was available. 3) A common language: commonmeasurements. 4) The sterling market. 5) Availability of raw materials. 6)And now, the plant is in the common market. All of these things have workedto our credit. In addition, the cooperation and enthusiasm of the people ofIreland for the success of the Cameo operation cannot be over emphasized.This plant will sell to Europe, Asia, Africa, and South America.To speed thedevelopment of foreign sales for this plant, we now have a trained, multi-lingualEnglish engineer based in Belfast, Northern Ireland, and working in Europe,Asia and Africa.He is a Cameo man, for he has worked for Camco in Canadafor five years.As a further sales stimulus, Mr. Pearce, Tony Binning, (a multi-lingual English engineer who has been with us for over a year) and Mr. Winkler,our chief sales engineer, are conducting seven schools in Indonesia and Pakistan.These men will be gone for about two months. Tony Binning will then be trans-ferred to Belfast in February to work and live.This will give us two trained,multi-lingual sales engineers in Belfast.Camco agents in Europe and Asia and Africa have schooled themselves andtheir men in our products and services and an increased training program is underway.We expect the Northern Ireland plant to be increasingly valuable in thecoming years as the consumption of petroleumincreasesinEurope,NorthAfrica, Asia, and South America.The plant in Mexico is an 8,200 square-foot structure. It is leased, has a goodlocation, and is equipped to furnish Pemex with the oil production tools required.The Mexican Government encourages the use of goods manufactured in Mexico,in keeping with its program of National Development.The manager in Mexicois J. Fred Schnars and he and his family live in Mexico City.We will employover 20 Mexicans in this plant before the year is over.This plant is to serveMexico only.We have just selected a building contractor to construct a new addition to ourHouston facilities.This addition will consist of a 28,000 square-foot manu-facturing plant and will bring our total plant in Houston up to 66,000 squarefeet.This space is needed for anticipated increased sales and the addition ofnew product lines such as our new packer and our new orifice valve. Thismeans an investment of $4,500,000 for plant and machinery.An architect'srendering of this building is on display.1)Plant located where tin building is.2)Machinery3) Personnel to be added4)Thirdshift-temporaryonly5)We will rent temporary space for central warehouse and storage-the green building south of our property.I can now announce the purchase of the oil center tool packer line.Thisproduct was introduced in 1957, by Oct. but was shelved when theirmanage-ment discovered it was not compatible with their products.We think it fitsCamco and is compatible in all ways with our products and service.This toolwill demand more space for manufacture than our present facilities affordMore about packers-major diversification-you will see many parts comingthrough plant in near future.In addition to Cameo's increased sales efforts and expanded sales coverage,and its foreign manufacturing plants, part of Cameo's plan has been an in-tensified and increased research and development program.For the growthCameo needs, new products must furnish a good part of the material.En-gineering facilities have been increased to supply men and tools for new productdevelopment.From their efforts have come the improved controllers, the slidingsleeves, the concentric valve, the pilot valve, new plungers, and miscellaneouswireline tools.The wireline skid unit has been carefully packaged so that ithas become a good item for saleThe wireline truck capsule is a product forsale to other service companies anywhere in the world.The new magnasetseries has met with enthusiastic reception from oil production people and wehave great hopes for its market potential.All these new and improved productsinsure the growth of Cameo.During the last year, we purchased the plungerdivision of the National Supply Company. To this we added the Camco plungerand its improvements and increased our dominance in this field. 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDNow being introduced at the A.I.M.E. meeting in Dallas and Lafayette, isthe latestmajortool development of Cameo. It is a tubing caliper with adownhole tape recorder.The recorder has fourteen channels and will run forthree hours to record the information produced by an electronic caliper thatscans and measures the amount of corrosion and erosion of metal from insidethe tubing walls.Obviously, this tool has possible applications outside thepetroleum industry, or anywhere where there are piping problems.Profit Sharing Plan-thisplantakes 8% of the profits of Camco and with the5% investedby theemployee, it couldaccumulateso that a man who goes towork at the age of 20 and retires at the age of 60 could have $40,000.00 orover.During this time, he should have his home bought and paid for.Ourmedical plan is one of the best in the city and compares with the one thatHumble has. This means that a man who works for Cameo has security as faras the health of he and his family are concerned, and a good savings plan forwhen he retires, plus social security of approximately $150.00 per month, so thathe should be able to live in comfort. I can't speak too strongly or emphasizetoo much that you should be in this plan and you should continue to participate.Union-as you know, some 31/2 years ago, we had a union election in thisplant.This was defeatedand sincethen,we have had absolutely no troublein this respect.This Company is of the very firm opinion that we will not havea union here.We are against the unionin all respectsand will do our bestto see that it does not come to this plant. If any man feels otherwise, we invitehim to leave and go to another plant. This is the American way of life.We believe this is one of the best companies to work for in Houston, if notthe best.We keep our wages at the level of industry in Houston, whether unionor non-union, our working conditions are better than most union plants, andwe have an excellent profit sharing plan and medical plan to afford the em-ployee security for himself and his family.According to President McGowen, he read the same statement to the employeesthat he had made to the stockholders of the corporation with an addendum at theclose which, according to his longhand notes, read:Close-thank everyone for their loyalty and work-we will continue to makethis the best company to work for in Houston.McGowen testified that he read exactly from the prepared speech; that he hadrecognized the danger of the president of the Company talking to a group in sucha situation and had researched and himself wrote and dictated the speech before de-livery to the stockholders and then to the employees.He denied that at any timeduring the making of his speech to the employees did he state that he would closethe plant before he would havea union.I have adverted above to the recollectedcontentofMcGowen's remarks to the employeesas statedby two or three em-ployees present, whose memory, I have decided, was inaccurate insofar as theirimpressionsof what reallywas said.The testimony of McGowen was more precisethan the testimony offered throughwitnessescalled by the General Counsel. Iaccept the speechor statementas made by McGowen, as shown by his testimony,againstthat of the apparent faulty recollection of the other witnesses.Counsel for the General Counsel, in his brief submitted to me, dwells particularlyon the following extract from the speech:This Company is of the very firm opinion that we will not have a union hereWe are against the unions in all respects and would do our best to see that itdoes not come to this plant. If any man feels otherwise, we invite him to leaveand go to another plant.As counselsays inhis brief:Such a threat is ordinarily enunciated in connection with unionanimus of adegree set forth above and, the witness who testified they recalled such a threatare credible; on the other hand, Respondent's witnesses are not credible .. .A finding that the threat was uttered is supported by the record.Itwould seem, at the time McGowen made his statement to the assembled em-ployees, that he was stating the position of the Respondentin regardto overallbackgroundand plans, andcould not have been gifted with foresight against thecontingenciesof business which occurred beginning 2 or 3 months later, resultingin layoffs orterminationsof employment for businessreasons.Had the statementofMcGowenbeenin the least connected with the terminations made in January CAMCO, INCORPORATED383and those complained of in February, following, I could place some reliance onthe claim that the speech was coercive in nature and intended to interfere with therights of employees to join or assist a union, or to engage in other concertedactivities.I cannot make such a finding on inference only.Consequently, theuncontradicted testimony of McGowen concerning the circumstances of the speech,taken against that of the faulty memory of witnesses who gave their version of a"threat to close the plant," as alleged in the complaint, is accepted.Concluding FindingsIt is argued on behalf of the General Counsel that the Respondent has defendedits actions solely on the basis that, for economic reasons, it selected certain individualson February 8 for discharge the following week; that pretext only is obvious becauseit has been shown that the Respondent also attempted to defend its case on the basisthat two of the discriminatees, Irby and McCall, were terminated because of eventsthat occurred on February 16; and that the pretext is further exemplified by the pur-ported reason for the inclusion of Bownds in the layoff because he had no toolsto work with. It is argued further that the entire basic reason assigned for effectinga layoff, only 1 week after the union meeting, is exemplified as pretext by the factthat the Respondent contracted out his machine shop work at the time of the layoff,and the fact that it hired replacements 2 weeks thereafter.Were it shown by therecord that the testimony could fully support the argument made, I would do so.However, the testimony given in these respects is so vague that I cannot in goodconscience make the findings that have been suggested .8For the reason set forth above, I find that the General Counsel has failed to sustainthe burden of proof herein, and on the whole record the complaint herein shouldbe dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record,the Trial Examiner makes the following:CONCLUSIONS OF LAW1Cameo, Incorporated, the Respondent herein, is an employer within the mean-ing of Section 2(2) of the Act and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2District Lodge No. 37, International Association of Machinists, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.Although the record herein establishes certain technical violations of the Act,principally interrogation of employees, it will not effectuate the purpose of the Actto enter a cease-and-desist order against the Respondent herein.4.The record does not establish that the violations complained of in the violationstechnically proved required such an order.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, it is recommended that the Board enter an orderdismissing the complaint in its entirety.The brief filed on behalf of the General Counsel is quoted literally:Once the Trial Examiner had determined that Respondent's defense is a mere pre-text, borderline credibility resolutions become obviousRespondent's witnesses notonly testified In support of the pretext-they necessarily agreed to so testify, In ad-vance of the trial.They thereafter agreed to suborn the truth or to "tell the samestory," as related to the selection for discharge, purportedly on February 8, 1962, ofthe 10 discriminateesIn short, they agreed to perjureThis type of organizedperjury renders the remaining testimony of each of Respondent'switnessescompletelydiscredibleThis Trial Examiner observed the witnesses as they testifiedand observed their demeanor.I see no suggestion of any kind to be found at bearing or in the record herein, whichwould even suggest perjury or the subornation thereof. Itseems to methat if GeneralCounsel or his counsel had notice or evidence of such fact, it should have been stated inopen hearing rather than in a brief filed subsequent to bearing, to which othercounselcan have no recourse.